       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 1 of 9. PageID #: 1




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


JUDY FILLINGER! !      !          !      :!
12614 Britton Drive! ! !          !      :!     Civil Action Number
Cleveland, Ohio 44120! !          !      :
!     !      !       ! !          !      :!     !
!     vs.! !         ! !          !      :
!     !      !       ! !          !      :
!     !      !       ! !          !      :
THIRD FEDERAL SAVINGS !           !      :!     COMPLAINT UNDER THE
AND LOAN ASSOCIATION!             !      :!     FAIR CREDIT REPORTING ACT
7007 Broadway Avenue! !           !      :!     !     !    &
Cleveland, Ohio 44105! !          !      :!     EQUAL CREDIT OPPORTUNITY ACT


                                      COMPLAINT

------ The Complaint Alleges Five Failures of a Lender in a Mortgage Refinance
Regarding Derogatory Credit Information, Including Failing to Credit the Reports of
Court Judgments Offered Under Law to Correct Incorrect Derogatory Credit Information,
Lender Offering Shifting Explanations for Denial of Credit and Lender Offering Shifting
Sources of Derogatory Information. The Counts Proceed Chronologically Rather Than
in Order of Importance-------!

                                      JURISDICTION

1.) This Court has subject matter jurisdiction under 28 USC 1331 as the action arises
from obligations under federal law, the Fair Credit Reporting Act, 15 USC 1681p, and
the Equal Credit Opportunity Act, 15 USC 1691.


                                      COUNT ONE

------------ Wherein Plaintiff Makes Written Application for a Mortgage Refinance Loan,
Defendant Demands Additional Credit Information from Plaintiff, Defendant Denies Loan
Based on Plaintiff Information that Plaintiff Settled Real Estate Debt for Less than Full
Balance, Plaintiff Denies Providing This Information, Plaintiff Sues Because Defendant
Failed to Notify Plaintiff of Right to Source of Information Under the Fair Credit
Reporting Act -----------.
!        !     !      !        !      !
2.) In August, 2020, Plaintiff made a Uniform Residential Loan Application, identical to
Form 5, Appendix, of 12 CFR 1002 (Regulation B), to refinance an existing residential
mortgage.
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 2 of 9. PageID #: 2




3.) Plaintiff disclosed on that application that Plaintiff had been directly obligated on a
loan which resulted in foreclosure, transfer of title in lieu of foreclosure, or judgment.

4.) On August 11, 2020 Defendant’s agent Marvella Munroe more specifically asked for
confirmation whether Plaintiff was “directly or indirectly involved in a loan that resulted in
a foreclosure.”

5.) On September 15, Marvella Munroe stated “Need all bankruptcy documentation
also for review if proof of foreclosure dismissed can be given. This would be needed for
review.”

6.) On September 15, 2020, Plaintiff provided copies of portions of the dockets of three
foreclosure cases, one a refiled case, resolved 8/31/2010, 9/24/2014, and 12/28/2012,
and the PACER bankruptcy report showing listed Real Property, the Schedule of
Secured Creditors, and the discharge of Debtor/Plaintiff dated 5/20/2009.

7.) On September 19, 2020, Marvella Munroe stated in an e-mail “After review of
supporting documents for foreclosure/bankruptcy, unfortunately, the loan was denied.
No loan due to Settled real estate debt for less than full balance.(2 of properties were
Sheriff Sales).”

8.) Plaintiff was uncertain what “supporting documents” were used to deny the loan for
“settled real estate debt for less than full balance” since nothing provided by Plaintiff
stated she settled a real estate debt for less than full balance. Defendant had asked for
“proof of foreclosure dismissed.” The first case Plaintiff had provided, the foreclosure of
2010, had been dismissed by the court for failure to prosecute. The foreclosure cases
completed in 2012 and 2014 in both cases specifically ruled Plaintiff had no personal
obligation on the debt and was not a party to the suit, which proceeded thereafter in
rem. Dismissal of the Plaintiff from the foreclosures was mandatory under the
bankruptcy discharge injunction of May 20, 2009, which forbade any subsequent action
against Plaintiff to collect on the loan obligation. So Plaintiff did not know the source of
the information that Plaintiff had settled real estate debt for less than full balance.

9.) The Fair Credit Reporting Act at Section 615(b) requires that whenever credit for
personal, family, or household purposes is denied because of information obtained from
a person other than a consumer reporting agency bearing upon a consumer’s credit
worthiness, the user of such information shall clearly and accurately disclose to the
consumer his right to make written request for such information at the time such
adverse action is communicated to the consumer.

10.) Nothing in the denial of loan of September 19 notified Plaintiff of her right to make
written request for the information providing the basis of the denial of loan, nor disclosed
the source of the information. This omission was willful or alternatively negligent.

11.) Wherefore Plaintiff seeks $100 in actual damages, costs and attorney fees.
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 3 of 9. PageID #: 3




                                       COUNT TWO

------ Wherein Plaintiff States Defendant’s Initial Notice of Denial of Credit Failed to
Provide the Pro Forma Notice Required Under the Equal Credit Opportunity Act and
Seeks Minimal Damages ------

12.) In August, 2020, Plaintiff made a Uniform Residential Loan Application, identical to
Form 5, Appendix, of 12 CFR 1002 (Regulation B), to refinance an existing residential
mortgage.

13.) Plaintiff disclosed on that application that Plaintiff had been directly obligated on a
loan which resulted in foreclosure, transfer of title in lieu of foreclosure, or judgment.

14.) On August 11, 2020 Defendant’s agent Marvella Munroe more specifically asked
for confirmation whether Plaintiff was “directly or indirectly involved in a loan that
resulted in a foreclosure.”

15.) On September 15, Marvella Munroe stated “Need all bankruptcy documentation
also for review if proof of foreclosure dismissed can be given. This would be needed for
review.”

16.) On September 15, 2020, Plaintiff provided copies of portions of the dockets of three
foreclosure cases, one a refiled case, resolved 8/31/2010, 9/24/2014, and 12/28/2012,
and the PACER bankruptcy report showing listed Real Property, the Schedule of
Secured Creditors, and the discharge of Debtor/Plaintiff dated 5/20/2009.

17.) On September 19, 2020, Marvella Munroe stated in an e-mail “After review of
supporting documents for foreclosure/bankruptcy, unfortunately, the loan was denied.
No loan due to Settled real estate debt for less than full balance.(2 of properties were
Sheriff Sales).”

18.) Plaintiff was uncertain what “supporting documents” were used to deny the loan for
“settled real estate debt for less than full balance” since nothing provided by Plaintiff
stated she settled a real estate debt for less than full balance. Defendant had asked for
“proof of foreclosure dismissed.” The first case Plaintiff had provided, the foreclosure of
2010, had been dismissed by the court for failure to prosecute. The foreclosure cases
completed in 2012 and 2014 in both cases specifically ruled Plaintiff had no personal
obligation on the debt and was not a party to the suit, which proceeded thereafter in
rem. Dismissal of the Plaintiff from the foreclosures was mandatory under the
bankruptcy discharge injunction of May 20, 2009, which forbade any subsequent action
against Plaintiff to collect on the loan obligation. So Plaintiff did not know the source of
the information that Plaintiff had settled real estate debt for less than full balance.
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 4 of 9. PageID #: 4




19.) The Equal Credit Opportunity Act as affected through 12 CFR 1002.9(a)(2)
requires that notification of an adverse action shall contain a statement of the provisions
of section 701(a) of the Act, which shall be substantially similar to the notice set forth at
12 CFR 1002.9(b)(1).

20.) The notification of denial of loan of September 19 did not disclose tis notification.

21.) The omission was not inadvertent.

22.) Wherefore Plaintiff seeks $100 in actual damages, attorney fees and costs per 12
CFR 1002.16(b) and (c).


                                      COUNT THREE

-------Wherein Plaintiff Makes Application for a Mortgage Loan, Defendant Demands
Supplementary Credit Information Regarding Bankruptcy and Foreclosures from
Plaintiff, Plaintiff Provides Foreclosure Court Cases That Ruled Plaintiff Was Not a Party
to the Foreclosures, Defendant Ignores Case Information Provided by Plaintiff,
Defendant States that Loan Denial Was Based on Being a Defendant in a Foreclosure,
Plaintiff Sues Defendant for Failure to Consider Opposing Credit Information as required
by the Equal Credit Opportunity Act-----.


23.) In August, 2020, Plaintiff made a Uniform Residential Loan Application, identical to
Form 5, Appendix, of 12 CFR 1002 (Regulation B), to refinance an existing residential
mortgage.

24.) Plaintiff disclosed on that application that Plaintiff had been directly obligated on a
loan which resulted in foreclosure, transfer of title in lieu of foreclosure, or judgment.

25.) On August 11, 2020 Defendant’s agent Marvella Munroe more specifically asked
for confirmation whether Plaintiff was “directly or indirectly involved in a loan that
resulted in a foreclosure.”

26.) On September 15, Marvella Munroe stated “Need all bankruptcy documentation
also for review if proof of foreclosure dismissed can be given. This would be needed for
review.”

27.) On September 15, 2020, Plaintiff provided copies of portions of the dockets of three
foreclosure cases, one a refiled case, resolved 8/31/2010, 9/24/2014, and 12/28/2012
and the PACER bankruptcy report showing listed Real Property, the Schedule of
Secured Creditors, and the discharge of Debtor dated 5/20/2009.

28.) On September 19, 2020, Marvella Munroe stated in an e-mail “After review of
supporting documents for foreclosure/bankruptcy, unfortunately, the loan was denied.
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 5 of 9. PageID #: 5




No loan due to Settled real estate debt for less than full balance.(2 of properties were
Sheriff Sales).”

29.) Plaintiff was uncertain what “supporting documents” were used to deny the loan for
“settled real estate debt for less than full balance” since nothing provided by Plaintiff
stated she settled a real estate debt for less than full balance. Defendant had asked for
“proof of foreclosure dismissed.” The first case provided, the foreclosure of 2010, had
been dismissed by the court for failure to prosecute. The foreclosure cases completed
in 2012 and 2014 in both cases specifically ruled Plaintiff had no personal obligation on
the debt and was not a party to the suit, which proceeded in rem. This was mandatory
under the bankruptcy discharge injunction of May 20, 2009, which forbade any
subsequent action against Plaintiff to collect on the loan obligation. So Plaintiff did not
know the source of the information that Plaintiff had settled real estate debt for less than
full balance and made inquiry on Defendant.

30.) On October 22, 2020, Defendant responded through an attorney “ Third Federal’s
denial of credit to Judy Fillinger was not based on a report of discharge of debt by
bankruptcy beyond the ten-year limit. Rather it was a proper underwriting decision
based upon your client’s own disclosure that she was a defendant in a foreclosure.”

31.) Under 12 CFR 1002.6(a)(6)(ii), setting forth requirements under the Equal Credit
Opportunity Act, a creditor must consider credit information not reported through a credit
bureau when the information relates to the same history that the creditor would consider
if reported through a credit bureau, and the creditor on the applicant’s request must
consider any information the applicant may present that tends to indicate the credit
history being considered by the creditor does not accurately reflect the applicant’s
creditworthiness.

32.) Creditor never considered the information provided by Plaintiff that had ruled
Plaintiff was not a party to the foreclosures.

33.) The failure to consider the information provided by Plaintiff was an error of legal
judgment and was not inadvertent.

34.) Wherefore Plaintiff seeks actual damages of $20,000, punitive damages of
$10,000, costs and attorney fees under 12 CFR 1002.16(b).

                                      COUNT FOUR

---------Wherein Plaintiff Informs Defendant That Plaintiff Did Not Provide Information
That Plaintiff Settled a Real Estate Debt for Less Than Full Balance, Plaintiff Made
Demand for the Source of Information, Defendant Now States Defendant Received the
Information Informing Its Denial From a Credit Reporting Agency, and the Credit
Reporting Agency on Inquiry by Plaintiff Denies It Provided the Information-------.
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 6 of 9. PageID #: 6




35.) In August, 2020, Plaintiff made a Uniform Residential Loan Application, identical to
Form 5, Appendix, of 12 CFR 1002 (Regulation B), to refinance an existing residential
mortgage.

36.) Plaintiff disclosed on that application that Plaintiff had been directly obligated on a
loan which resulted in foreclosure, transfer of title in lieu of foreclosure, or judgment.

37.) On August 11, 2020 Defendant’s agent Marvella Munroe more specifically asked
for confirmation whether Plaintiff was “directly or indirectly involved in a loan that
resulted in a foreclosure.”

38.) On September 15, Marvella Munroe stated “Need all bankruptcy documentation
also for review if proof of foreclosure dismissed can be given. This would be needed for
review.”

39.) On September 15, 2020, Plaintiff provided copies of portions of the dockets of three
foreclosure cases, one a refiled case, resolved 8/31/2010, 9/24/2014, and 12/28/2012,
and the PACER bankruptcy report showing listed Real Property, the Schedule of
Secured Creditors, and the discharge of Debtor dated 5/20/2009.

40.) On September 19, 2020, Marvella Munroe stated in an e-mail “After review of
supporting documents for foreclosure/bankruptcy, unfortunately, the loan was denied.
No loan due to Settled real estate debt for less than full balance.(2 of properties were
Sheriff Sales).”

41.) Plaintiff was uncertain what “supporting documents” were used to deny the loan for
“settled real estate debt for less than full balance” since nothing provided by Plaintiff
stated she settled a real estate debt for less than full balance. Defendant had asked for
“proof of foreclosure dismissed.” The first case provided, the foreclosure of 2010, had
been dismissed by the court for failure to prosecute. The foreclosure cases completed
in 2012 and 2014 in both cases specifically ruled Plaintiff had no personal obligation on
the debt and was not a party to the suit, which proceeded in rem. This was mandatory
under the bankruptcy discharge injunction of May 20, 2009, which forbade any
subsequent action against Plaintiff to collect on the loan obligation. So Plaintiff did not
know the source of the information that Plaintiff had settled real estate debt for less than
full balance.

42.) On September 20, 2020, Plaintiff informed Defendant that due to Plaintiff’s 2009
bankruptcy, Plaintiff was not a judgment party to the foreclosures, which necessarily
proceeded in rem, and therefore she could not have “settled real estate debt for less
than full balance” and requested a review of Defendant’s denial of loan.

43.) On September 29, 2020, Defendant issued Plaintiff a Statement of Credit Denial,
Termination, or Change. The Statement was a form document with 23 preprinted
reasons for denial indicated by checking a box. There was a box for “Foreclosure or
Repossession”, unchecked, and “Bankruptcy”, unchecked and . There was provision on
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 7 of 9. PageID #: 7




the form to create a reason not preprinted, and there Defendant stated “Principal
reason(s) for credit denial ... X settled real estate debt for less than full balance” and
“Our credit decision was based in whole or in part on information obtained from the
consumer reporting agency or agencies listed below”, providing the name Factual Data
and its contact information. The box indicating that Plaintiff’s credit decision was based
in whole or in part on information obtained from other than a consumer reporting agency
was unchecked.

44.) On October 2, 2020 Plaintiff contacted Factual Data: ”Judy requests a description
of the transaction or transactions you reported to Third Federal wherein she settled real
estate debt for less than full balance.”

45.) On October 12, 2020, Factual Data responded to Plaintiff’s inquiry that “the
verbiage ‘settled real estate debt for less than full balance’ is not appearing in this credit
report. Please contact your lender to discuss the reason they listed that on your
statement of credit denial, termination, or change.”

46.) The Fair Credit Reporting Act at Section 615, 15 USC 1681m, requires that any
person who takes an adverse action with respect to any consumer that is based in
whole or in part on any information contained in a consumer report, that person shall
provide oral, written, or electronic notice of the adverse action to the consumer, provide
the contact information for the credit reporting agency and a notice of the consumers
right to dispute the accuracy or completeness of any information furnished by the
agency. When pressed by Plaintiff for the source of the information resulting in an
adverse action, Defendant on September 29, 2020, falsely and willfully stated to Plaintiff
that Factual Data, a credit reporting agency, was the source of information.

47.) Wherefore, Plaintiff seeks the larger of actual damages of $20,000 or $1000,
costs, punitive damages and attorney fees per 15 USC 1681n.

                                        COUNT FIVE

-------Wherein Defendant is Informed the Credit Reporting Agency Denies Being the
Source of the Information that Plaintiff Settled Real Estate Debt for Less Than Full
Balance, Defendant Newly Claims Plaintiff Was Denied because Plaintiff was a Party to
a Foreclosure, Plaintiff Denies Being Adjudged in a Foreclosure Proceeding, and
Plaintiff Concludes Defendant Has Still Not Provided a Source for the Information
Plaintiff Settled Real Estate Debt for Less Than Full Balance--------.

48.) Plaintiff restates the allegations of Paragraphs 35-45 of Count Four.


49.) On October 16, 2020, Plaintiff informed Defendant of Factual Data’s denial that
they reported Plaintiff settled real estate debt for less than full balance, again pointed
out that Plaintiff was not a judgment party to the foreclosures, and concluded
“Therefore I again request your legal department review this credit denial and also that
       Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 8 of 9. PageID #: 8




Third Federal correctly report the source of their report that Judy ‘settled real estate for
less than full value.‘ Otherwise Third Federal’s denial of credit to Judy is clearly based
in a report of discharge of debt for less than full balance by bankruptcy, beyond the 10
year limit.”

50.) On October 22, 2020, Defendant responded “ Third Federal’s denial of credit to
Judy Fillinger was not based on a report of discharge of debt by bankruptcy beyond the
ten-year limit. Rather it was a proper underwriting decision based upon your client’s
own disclosure that she was a defendant in a foreclosure.”

51.) By Defendant’s omissions/admissions, the decision to deny the loan did not
involve Plaintiff being a defendant in a foreclosure: Defendant in its September 29,
2020, Statement of Credit Denial, Termination, or Change failed to check the boxes for
either Foreclosure, Bankruptcy or Collection Action of Judgment.

52.) Plaintiff was not the source of the information that Plaintiff was a defendant in a
foreclosure: The box indicating that Plaintiff’s credit decision was based in whole or in
part on information obtained from other than a consumer reporting agency was
unchecked in Defendant’s September 29, 2020, Statement of Credit Denial,
Termination, or Change; Defendant’s demand on August 11, 2020 was for confirmation
whether Plaintiff was “directly or indirectly involved in a loan that resulted in a
foreclosure”: the loan was involved in a foreclosure, Plaintiff was not. Both foreclosures
had explicitly dismissed her as a defendant and held she had no liability on the loan at
issue. The denial of credit did not cite the loan’s history of litigation as the reason for
the denial of credit.

53.) Defendant’s shifting and contradictory responses for the source of derogatory
information fail to provide the certainty the Fair Credit Reporting Act requires.

54.) The Fair Credit Reporting Act , Section 615(b) requires whenever credit is denied
because of information obtained from a person other than a consumer reporting agency
bearing upon the consumer’s credit worthiness, the user of such information shall upon
the consumer’s written request for the reasons for such adverse action disclose the
nature of the information to the consumer; similar Fair Credit Reporting Act
requirements exist for use of credit reporting agency reports. Defendant after numerous
requests and differing responses, has failed to definitively disclose the derogatory
information and its source used in denying a credit application.

55.) Wherefore, Plaintiff seeks the larger of actual damages of $20,000 or $1000,
costs, punitive damages and attorney fees per 15 USC 1681n.


/s/ John Wood
John Wood, Esq. Ohio Reg. # 0059129
Counsel to Plaintiff
c/o 12614 Britton Drive
     Case: 1:20-cv-02537-DCN Doc #: 1 Filed: 11/11/20 9 of 9. PageID #: 9




Cleveland, Ohio 44120
216-707-0474
kayakmanjd@hotmail.com
